 

LEASE TERMINATION AGREEMENT

 

 

                This Lease Termination Agreement (this "Agreement") is made
effective as of August 22, 2002, by and between BEP-EMERY TECH LLC, a Delaware
limited liability company ("Landlord"), and EVOLVE SOFTWARE, INC., a Delaware 
corporation ("Tenant"). 

 

 

R E C I T A L S

 

 

                A.            BEP-Emeryville, L.P. (predecessor-in-interest to
Landlord) and Tenant entered into that certain Amended and Restated Office
Building Net Lease dated as of October 18, 2000, as amended by that certain
First Amendment to Amended and Restated Office Building Net Lease dated as of
November 28, 2000, as further amended by that certain Second Amendment to
Amended and Restated Office Building Net Lease dated as of October 4, 2001 (as
amended, the "Lease") for approximately 72,351 rentable square feet in the
Building (the "Leased Premises").  The Leased Premises consists of the
following: (i) approximately 35,335 rentable square feet on the 1st, 2nd and 3rd
floors of the East Wing of the Building (the "East Wing Premises"), (ii)
approximately 15,926 rentable square feet on the 1st floor of the West Wing of
the Building (the "1st Floor West Wing Premises"), and (iii) approximately
21,090 rentable square feet on the 2nd floor and mezzanine of the West Wing of
the Building (the "2nd Floor and Mezzanine West Wing Premises").  Any
capitalized term used but not defined herein shall have the meaning given to it
in the Lease.

 

                B.            Tenant subleased (i) the 1st Floor West Wing
Premises to Landlord pursuant to that certain Sublease between Tenant, as
sublessor, and Landlord, as sublessee, dated on or about  October 4, 2001 (the
"1st Floor West Wing Premises Sublease"), and (ii) the 2nd Floor and Mezzanine
West Wing Premises to Landlord pursuant to that certain Sublease between Tenant,
as sublessor, and Landlord, as sublessee, dated on or about  October 4, 2001
(the "2nd Floor and Mezzanine West Wing Premises Sublease").  Tenant is
currently only occupying the East Wing Premises.  The scheduled term expiration
date (i) for the East Wing Premises is July 20, 2007, and (ii) for the 1st Floor
West Wing Premises and the 2nd Floor and Mezzanine West Wing Premises is July
10, 2003. 

 

                C.            Landlord is currently negotiating a lease for the
East Wing Premises (the "WAMU Lease") with Washington Mutual Bank, FA ("WAMU").

 

                D.            The parties hereto desire to terminate the Lease
in accordance with the terms set forth herein.

 

 

 

A G R E E M E N T

 

                1.             Recitals.  The parties hereby confirm the
accuracy of the foregoing Recitals which are incorporated herein by this
reference.

 

                2.             Mutual Termination of Lease.  Subject to the
terms and conditions hereof, Tenant and Landlord hereby agree to terminate the
Lease effective 11:59 p.m. California time on the date that the conditions
precedent described in Paragraphs 3(b), 4, 5, and 6 (and Paragraph 7, if
applicable) below have been satisfied by Tenant (the "Termination Date"). 
Tenant agrees that it shall use commercially reasonable efforts to satisfy the
conditions precedent described in Paragraphs 3(b), 4, 5, and 6 below by October
1, 2002 and no later than October 15, 2002.  Notwithstanding the foregoing, if
Tenant shall be in monetary default under the Lease or under this Agreement on
the Termination Date, the Lease shall not terminate and the Termination Date
shall be the date that such default is cured by Tenant (provided that the WAMU
Lease is not terminated as a result thereof).  The 1st Floor West Wing Premises
Sublease and the 2nd Floor and Mezzanine West Wing Premises Sublease shall also
terminate on the Termination Date.  Tenant agrees that even if Tenant has not
satisfied the conditions precedent described in Paragraphs 3(b), 4, 5, and 6
below by October 15, 2002, Landlord, in its sole and absolute discretion, can
immediately terminate the Lease by providing Tenant with written notice of such
termination, and the Termination Date (as such term is used in this Agreement)
shall be the date of Landlord's written notice of termination to Tenant.

 

 

  1   

 

--------------------------------------------------------------------------------

                3.             Consideration to Tenant and Landlord. 

 

                                (a)           Termination Fee.  In consideration
of the early termination of the Lease, Tenant and Landlord agree that Tenant
shall pay to Landlord a termination fee in the amount of $4,865,649 (the
"Termination Fee") as set forth below.  Tenant acknowledges and agrees that the
Termination Fee is fair value for the concessions of Landlord granted in this
Agreement.  The Termination Fee shall be payable by Tenant to Landlord in lawful
money of the United States, with the first payment due on October 15, 2002, and
the remaining payments due in monthly installments on or before the first day of
each calendar month commencing November 1, 2002 to and including July 1, 2007 in
the amounts set forth in the payment schedule (the "Termination Fee Payment
Schedule") attached hereto as Exhibit 1.

 

                                (b)           Other Fees.  In consideration of
the early termination of the Lease, in addition to the Termination Fee, Tenant
shall also pay to Landlord, on or prior to the Termination Date, the following
fees, which fees shall be a condition precedent to the termination of the Lease
on the Termination Date: (i) a $10,000 administrative fee (to partially
compensate Landlord for its time involved in connection with the early
termination of the Lease and the negotiation of the WAMU Lease), (ii) a $15,000
legal fee reimbursement (to partially compensate Landlord for its legal fees
incurred in connection with the early termination of the Lease (including, but
not limited to, the preparation and negotiation of this Agreement, the WAMU
Lease and other related documents)), and (iii) $212,010 in commission fees
payable from Landlord to Grubb & Ellis (the procuring tenant broker for the WAMU
Lease) (the "Procuring Tenant Commission Fees").  Landlord shall provide Tenant
with written invoices or other written documentation showing the commission fees
paid by Landlord to Grubb & Ellis and shall refund to Tenant any unused portion
of the Procuring Tenant Commission Fees paid by Tenant to Landlord. 

 

                                (c)           Brokers.  Tenant represents and
warrants to Landlord that, to its knowledge, the Procuring Tenant Commission
Fees will be the only commission or compensation payable by Landlord in
connection with the termination of the Lease and the negotiation of this
Agreement, and none of CM Realty (the entity which represented Tenant in these
lease termination negotiations) or any other agents, brokers, finders or other
similar parties with whom Tenant has had any dealings in connection with the
negotiation of this Agreement will be owed any commission or compensation by
Landlord.  Tenant hereby agrees to indemnify, defend and hold Landlord free and
harmless from and against liability for compensation or charges which may be
claimed by CM Realty or any agent, broker, finder or other similar party by
reason of any dealings with or actions of Tenant in connection with the
negotiation of this Agreement and the consummation of this transaction,
including any costs, expenses and attorneys' fees incurred with respect
thereto.  Landlord hereby agrees to indemnify, defend and hold Tenant free and
harmless from and against liability for compensation or charges which may be
claimed by any agent, broker, finder or other similar party by reason of any
dealings with or actions of Landlord in connection with the negotiation of this
Agreement and the consummation of this transaction or the negotiation and
consummation of the WAMU Lease, including any costs, expenses and attorneys'
fees incurred with respect thereto.

 

                4.             Letter of Credit. 

 

                                (a)           Pursuant to the Lease, Tenant
delivered to Landlord that certain irrevocable standby letter of credit No.
OSF99000883 in the current amount of $2,320,902 issued by Imperial Bank (as
amended, the "Letter of Credit").  As of the Termination Date, the Letter of
Credit shall secure the full and faithful performance of Tenant's obligations
set forth in this Agreement.  Therefore, prior to the Termination Date and as a
condition precedent to the termination of the Lease on the Termination Date,
Tenant shall cause the Letter of Credit to be amended as follows: (1) Paragraph
2 under "REQUIRED DOCUMENTS" set forth in the Letter of Credit shall be deleted
in its entirety and replaced with the following: "BENEFICIARY'S STATEMENT
PURPORTEDLY SIGNED BY AN AUTHORIZED OFFICER CERTIFYING THAT EVOLVE SOFTWARE,
INC. IS IN MONETARY DEFAULT OF THAT CERTAIN LEASE TERMINATION AGREEMENT DATED
AUGUST __, 2002 THAT EXISTS BETWEEN EVOLVE SOFTWARE INC. AND BEP-EMERY TECH LLC
BEYOND APPLICABLE NOTICE AND CURE PERIODS."; (2) the Letter of Credit shall be
reduced to $1,620,902 as of October 15, 2002; and (3) the reduction schedule
shall be amended to reflect the reduction schedule in Paragraph 4(b) below. 
Tenant agrees that in the event of a monetary default by Tenant hereunder beyond
applicable notice and cure periods, Landlord may draw upon the Letter of Credit
to the extent necessary to cure such default.  Except as specifically set forth
in this Agreement, the Letter of Credit shall remain unmodified and in full
force and effect.  Tenant shall not be deemed to be in "monetary default" under
this Agreement unless Tenant fails to make a required payment hereunder and does
not cure such failure within three (3) business days after written notice of
such failure.  Notwithstanding the foregoing, if Tenant continues to be in
monetary default under this Agreement beyond applicable notice and cure periods
for sixty (60) consecutive days, Landlord may draw upon the full remaining
amount of the Letter of Credit to the extent necessary to compensate Landlord
for damages as set forth in Paragraph 9 of this Agreement.

 

                                (b)           Notwithstanding any provision to
the contrary in this Paragraph 4, the amount of the Letter of Credit shall be
reduced to $1,620,902 as of October 15, 2002.  Thereafter, the amount of the
Letter of Credit shall be reduced as follows on the following dates:

 


REDUCTION DATE

REDUCTION AMOUNT

AMOUNT OF
SECURITY DEPOSIT

July 1, 2003

$570,902

$1,050,000

July 1, 2004

$350,000

$700,000

July 1, 2005

$300,000

$400,000

July 1, 2006

$200,000

$200,000

July 1, 2007

$200,000

$0

 

                Notwithstanding the foregoing, no reduction in the amount of the
Letter of Credit shall take place on the dates referenced above if Tenant shall
be in monetary default under this Agreement on the applicable date; provided,
however, the amount of the Letter of Credit shall be reduced as set forth above
as soon as such monetary default is cured by Tenant. 

 

                5.             Vacation and Surrender of the East Wing
Premises.  Tenant agrees that it shall use commercially reasonable efforts to
vacate and surrender the East Wing Premises in the condition set forth in this
Agreement on or before October 1, 2002; provided, however, Tenant acknowledges
that October 15, 2002  (the "Latest Move Out Date") is the latest that Tenant
can vacate and surrender the East Wing Premises in the condition set forth in
this Agreement without incurring penalties, as set forth in Paragraph 7 below. 
Landlord shall accept the East Wing Premises in their "AS IS" condition existing
as of the date of this Agreement, except that Tenant shall (i) remove all of its
personal property from the East Wing Premises (except as otherwise set forth
herein) and repair any damage to the East Wing Premises or the Building caused
by such removal, and (ii) surrender the East Wing Premises in broom clean
condition and free of debris.  Tenant shall be obligated to maintain and repair
the East Wing Premises and the Office Property (as defined in Paragraph 6
below), in its current "AS IS" condition from the date of this Agreement to the
Termination Date, reasonable wear and tear and casualty excepted.  Tenant's
vacation and surrender of the East Wing Premises in the condition set forth in
this Agreement shall be a condition precedent to the termination of the Lease on
the Termination Date.  Notwithstanding the foregoing, in the event Tenant
vacates and surrenders the East Wing Premises prior to the Latest Move Out Date,
then Tenant shall receive a day for day credit towards the Termination Fee
payments first becoming due hereunder in the amount of $7,090.03 per day for
each day between the date Tenant actually vacates and surrenders the East Wing
Premises (and satisfies the other conditions precedent described in Paragraphs
3(b), 4, and 6) and the Latest Move Out Date (not to exceed 15 days). 

 

 

  3   

 

--------------------------------------------------------------------------------

                6.             Furniture and Office Equipment.  On or prior to
the Termination Date, Tenant shall sell, assign and transfer to Landlord all of
its right, title and interest in and to that certain furniture and equipment
(the "Office Property") located in the East Wing Premises described in the
furniture and equipment list (the "Furniture and Equipment List") attached
hereto as Exhibit 2 free of any liens, encumbrances or interests of third
parties.  As a condition precedent to the termination of the Lease on the
Termination Date, Tenant shall deliver to Landlord a Bill of Sale with respect
to the Office Property in the form attached hereto as Exhibit 3.  Tenant
represents and warrants that, as of the date Tenant delivers to Landlord the
Bill of Sale with respect to the Office Property, Tenant will hold all right,
title and interest in and to the Office Property, free of any liens,
encumbrances or interests of third parties.  Tenant hereby agrees to indemnify,
protect, defend and hold the Landlord harmless of and from any and all claims or
expenses (including without limitation reasonable attorneys' fees) arising out
of or in any way related to Tenant's breach of its foregoing representation and
warranty with respect to the Office Property.  Subject to the preceding
sentences, the Office Property shall be conveyed to Landlord in their "AS IS"
condition, with all faults and defects.  Landlord shall pay Tenant $75,000 for
the Office Furniture upon Tenant's delivery to Landlord of the Bill of Sale with
respect to the Office Property.

 

                7.             Failure to Surrender the East Wing Premises by
the Latest Move Out Date.  Tenant acknowledges that Landlord will incur
significant damages as set forth in the WAMU Lease (including free rent and
lease termination if delivery delays occur) if Tenant does not surrender the
East Wing Premises pursuant to the terms of this Agreement by the Latest Move
Out Date, and Tenant shall indemnify, defend and hold Landlord harmless from and
against all claims, demands, liabilities, losses, costs, expenses (including
attorneys' fees), injury and damages incurred by Landlord as a result of
Tenant's delay in vacating the East Wing Premises by the Latest Move Out Date. 
In addition to the foregoing indemnity, in the event Tenant does not vacate and
surrender the East Wing Premises by the Latest Move Out Date, then Tenant shall
pay to Landlord, as holdover rent and a penalty, $10,635.05 per day for each day
between the date Tenant actually vacates and surrenders the East Wing Premises
(and satisfies the condition precedent described in Paragraphs 3(b), 4, 6, and
7) and the Latest Move Out Date (collectively, the "Late Surrender Penalty") and
Landlord shall have all of the rights and remedies provided for in the Lease, at
law, and under this Agreement.  Payment of the Late Surrender Penalty by Tenant
to Landlord shall be a condition precedent to the termination of the Lease on
the Termination Date.

 

                8.             Release.   Except for Tenant's obligations under
this Agreement, effective as of the Termination Date, the Landlord hereby
releases, remises and forever discharges the Tenant of and from all covenants,
obligations, claims and actions arising out of or pertaining to the Leased
Premises or the Lease, and the Landlord hereby acknowledges and agrees that the
Lease shall be of no further force or effect and thereupon the Tenant shall not
be liable for any rents or other monetary assessments, except as set forth in
this Agreement. Landlord expressly waives, as of the Termination Date, the
provisions of California Civil Code Section 1542 as it applies to the foregoing
release, which provides as follows:

 

 

 

 

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

 

Notwithstanding the foregoing, this release shall not apply to (i) indemnity
obligations under the Lease regarding claims asserted by third parties alleging
bodily injury as a result of the negligence or willful misconduct of Tenant or
its agents or contractors, (ii) indemnity obligations under the Lease with
respect to environmental matters regarding claims asserted by third parties, or
(iii) events or circumstances first occurring or arising during the period from
the date this Agreement is executed by both Landlord and Tenant through and
including the Termination Date.  Notwithstanding the foregoing release, for
amounts due under the Lease by Tenant or Landlord in connection with Tenant's
Proportionate Share of Basic Operating Cost which cannot be ascertained as of
the Termination Date, such amounts shall be reconciled as provided for pursuant
to the terms of the Lease.

 

 

  4   

 

--------------------------------------------------------------------------------

                9.             Late Charge; Interest on Past-Due Obligations;
Acceleration.  If any payment required to be made by Tenant under this Agreement
is not received by Landlord on or before five (5) days after the date the same
is due, Tenant shall pay to Landlord an amount equal to five percent (5%) of the
delinquency.  The parties agree that Landlord would incur costs not contemplated
by this Agreement by virtue of such delinquencies, including without limitation
administrative, collection, processing and accounting expenses, the amount of
which would be extremely difficult to compute, and the amount stated herein
represents a reasonable estimate thereof.  Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant's breach or default
with respect to such delinquency, or prevent Landlord from exercising any of
Landlord's other rights and remedies.  Any payment required to be made by Tenant
under this Agreement, other than late charges, which is not received by Landlord
on the date on which it was due, shall bear interest from the day after it was
due at the lesser of (i) twelve percent (12%) per annum, or (ii) the maximum
rate then allowed by law.  Without limiting the obligations of Tenant or the
rights and remedies of Landlord under the terms and covenants of this Agreement,
if Tenant continues to be in monetary default under this Agreement beyond
applicable notice and cure periods for sixty (60) consecutive days, Tenant
agrees that Landlord shall have the right, at its sole option, to declare the
present value of the Termination Fee not yet paid, irrespective of the date due
specified herein, immediately due and payable in full, subject, however, to
discounting to present value using the discount rate of the Federal Reserve Bank
of San Francisco at the time of such acceleration plus one percent (1%). 

 

                10.           Authority; Fraudulent Transfer.  Landlord and
Tenant each represents to the other that (i) it has the full power, authority
and legal right to enter into and perform this Agreement and the documents to be
delivered by it hereunder, (ii) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary action (corporate or
otherwise) and do not require the consent or approval of any person or entity
that has not been obtained and (iii) this Agreement constitutes a legally valid
and binding agreement of it enforceable against it in accordance with the terms
hereof. The Tenant represents and warrants that  no transfer of property is
being made by Tenant and no obligation is being incurred by Tenant in connection
with this Agreement with the intent to hinder, delay, or defraud either present
or future creditors of the Tenant.

 

                IN WITNESS WHEREOF, this Agreement is being executed by the
parties on the date set forth above.

 

                                                                               
                "LANDLORD":

 

                                                                                               
BEP-EMERY TECH LLC,

                                                                                               
a Delaware limited liability company

 

                                                                                               
By:          BEP-Emeryville, L.P,

                                                                                                               
a Delaware limited partnership

                                                                                                               
its Member

 

                                                                                               
By:          EPI Investors 103 LLC,

                                                                                                               
a California limited

                                                                                                               
liability company

                                                                                                               
its General Partner

 

                                                                                               
By:          Ellis Partners, Inc.,

                                                                                                               
a California corporation

                                                                                                               
its Managing Member

 

                                                                                                               
                                                                               

                                                                                                               
James F. Ellis

                                                                                                               
Vice President

 

                                                                                               
"TENANT":

 

                                                                                               
EVOLVE SOFTWARE, INC.,

                                                                                               
a Delaware corporation

 

                                                                                               
By:                                                                   

                                                                                               
Name:                                                              

                                                                                               
Title:                                                                

 

   5  

 

--------------------------------------------------------------------------------